DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 6/17/21 is acknowledged, there reference therein appearing to relate to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Personal digital assistant for displaying instructions based on an event in a recording apparatus”.

Claim Objections
Claim 1 is objected to because of the following informalities:  the 2nd to last line states “the method being to be performed …”, the word “being” should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that an ink ejection recording head (figure 3, item 17; paragraph 41) corresponds to the recording unit; and CPU 54 of figure 9 corresponds to the control unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 currently states “recording unit performs recording on a medium from the personal digital assistant”, examiner cannot find any description in the specification for printer output on a “medium from” the mobile device and one with skill in the art would not readily recognize a process for a mobile device to provide a medium to a printer.  Appropriate correction or explanation is required.
NOTE:  Art rejection below does not address the “medium from” limitation as applicant’s intended scope is unclear and therefore has been treated as non-limiting.
Claims 2-5 are rejected because they incorporate the language of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2)	Regarding claim 1, Altamirano teaches a non-transitory computer-readable storage medium storing a program executed in a personal digital assistant (figure 1, items 102 and 104; smartphone and head mounted display are both “PDAs”; both devices performing functions that inherently include a storage medium storing a program) to operate a recording apparatus including a recording unit that performs recording on a medium from the personal digital assistant, the program causing the personal digital assistant to display, on a display of the personal digital assistant, information on a user operation method based on an event that occurred (figure 5; paragraphs 57 and 58; OHMD [working with mobile device as disclosed in paragraph 23] can display a “method” for error recovery when an error event occurs in a printer), the method being to be performed after the event occurred (paragraph 23; recovery method is performed after the error has occurred).
	Altamirano does not specifically teach information on a user operation method based on an event that occurred when a medium is to be fed from back of the recording apparatus.
	Kanematsu teaches information on a user operation method based on an event that occurred when a medium is to be fed from back of the recording apparatus (figure 4, item S405; paragraph 63; “event” of envelope printing is detected and a user operation method can be displayed in response; examiner notes that the each side of the MFP of figure 3 could be considered the “back” dependent upon the current 
	Note: Kanematsu could modify the invention of Altamirano to provide user method information on installing the envelope feed attachment.
	Altamirano and Kanematsu are combinable because they are both from the printer event detection and recovery field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Altamirano with Kanematsu to add a event caused by a medium to be fed.  The motivation for doing so would have been “properly prompting attaching of an attachment” (paragraph 9).  Therefore it would have been obvious to combine Altamirano with Kanematsu to obtain the invention of claim 1.
3)	Regarding claim 3, Kanematsu (as combined with Altamirano in the rejection of claim 1 above) teaches the non-transitory computer-readable storage medium storing the program according to claim 1, wherein the event includes: 33 detecting that a path forming member forming a feeding path for feeding a medium from the back of the recording apparatus was attached to the recording apparatus (paragraph 86; figure 20; attachment of envelope feed path can be detected and notified to a user); and the recording apparatus notifying the personal digital assistant of the detection (Figure 5 of Altamirano discloses notifying a mobile device of an event in a printer as detailed in claim 1 above).
4)	Regarding claim 5, Altamirano teaches the non-transitory computer-readable storage medium storing the program according to claim 1, wherein the information on 
5)	Regarding claim 6, Altamirano teaches a recording apparatus (figure 1, device 110; paragraph 12; device can be a printer) comprising: a control unit that performs various controls of the recording apparatus, wherein34 when the control unit detects an event that occurred in a state in which communication with a personal digital assistant is established, the control unit notifies the personal digital assistant of the detection (paragraph 15; error in printer can be notified to OHMD device).
Altamirano does not specifically teach a recording unit that performs recording on a medium; a feeding path that feeds a medium from back of the recording apparatus including the recording unit; detects an event that occurred in the state of a medium is to be fed through the feeding path.
Kanematsu teaches a recording unit that performs recording on a medium (figure 1, item 140; a printer unit); a feeding path that feeds a medium from back of the recording apparatus including the recording unit (examiner notes that the each side of the MFP of figure 3 could be considered the “back” dependent upon the current orientation of the user, therefore the envelope feed attachment tray could be at the “back”); detects an event that occurred in the state of a medium is to be fed through the feeding path (figure 4, item S405; paragraph 63; “event” of envelope printing is detected and a user operation method can be displayed in response).
Altamirano and Kanematsu are combinable because they are both from the printer event detection and recovery field of endeavor.

6)	Claim 7 is taught in the same manner as described in the rejections of claim 1 and 6 above.

7)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0344877 by Altamirano et al., and further in view of U.S. patent application publication 2015/0375955 by Kanematsu as applied to claim 1 above, and further in view of U.S. patent application publication 2016/0048748 by Akahira et al.
	Altamirano teaches the recording apparatus notifying the personal digital assistant of the detection (Figure 5; paragraph 15; notifying a mobile device of an event in a printer).
	Altamirano does not specifically teach the event includes: a motion sensor provided at the back of the recording apparatus detecting a person.
	Akahira teaches the event includes: a motion sensor provided at the back of the recording apparatus detecting a person (paragraph 103; figure 11; motion detection of a user [in any direction including the back of the printer] causes notification sent to a mobile terminal in step S507).
Altamirano and Akahira are combinable because they are both from the printer event detection field of endeavor.


8)	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0344877 by Altamirano et al., and further in view of U.S. patent application publication 2015/0375955 by Kanematsu as applied to claim 7 above, and further in view of U.S. patent application publication 2015/0092229 by Miyazaki.
9)	Regarding claim 8, Altamirano does not specifically teach the recording system according to claim 7, wherein the recording apparatus includes an operation panel that displays various kinds of information at front of the recording apparatus, and wherein35 the operation panel of the recording apparatus and the display of the personal digital assistant display same information.
	Miyazaki teaches the recording system according to claim 7, wherein the recording apparatus includes an operation panel that displays various kinds of information at front of the recording apparatus (figure 4; item 20; printer displays various operational screens), and wherein35 the operation panel of the recording apparatus and the display of the personal digital assistant display same information (paragraph 37; figure 4; mobile terminal and printer display the same screen information).

It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Altamirano with Miyazaki to add the printer and mobile terminal displaying the same information.  The motivation for doing so would have been for “providing versatility of a function of controlling the processing apparatus” (paragraph 7).  Therefore it would have been obvious to combine Altamirano with Miyazaki to obtain the invention of claim 8.
10)	Regarding claim 9, Miyazaki (as combined with Altamirano in the rejection of claim 8 above) teaches the recording system according to claim 8, wherein display on the operation panel of the recording apparatus and display on the display of the personal digital assistant are synchronized with each other (figures 4 and 9; paragraphs 37 and 60; displays update each other with each user interaction, thus there are synchronized).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not contain a valid combination of references that disclose a personal digital assistant that displays information for a user operation based on an event that occurred in a printer when a medium is to be fed from a back of the printer, wherein the event is detection that a unit that closes a feeding path for feeding a medium from the back of the printer was detached.  Similar prior art such as U.S. patent application publication 2016/0344877 by Altamirano et al., and U.S. patent application publication 2015/0375955 by Kanematsu disclose a mobile device displaying user operational information regarding a medium feeding event at the printer but lacks disclosure of an event detecting that a unit that closes a feeding path for feeding a medium from the back of the printer was detached.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672